Case:19-41610-EJC Doc#:13 Filed:11/15/19 Entered:11/15/19 15:15:46                  Page:1 of 2


                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION

 In Re:                                          Case No. 19-41610-EJC

 Amy Jo L. Kaska                                 Chapter 13

 Debtor.                                         Judge Edward J. Coleman III

  REQUEST FOR SERVICE OF NOTICES PURSUANT TO FED.R.BANKR.P. 2002(g)

       Please take notice that D. Anthony Sottile, as authorized agent for Partners for Payment
Relief DE IV, LLC, a creditor in the above-captioned case, requests, pursuant to Rules 2002 and
9007 of the Federal Rules of Bankruptcy Procedure and §§102(1), 342 and 1109(b) of title 11 of
the United States Code, and 11 U.S.C. §§ 101, et seq., that all notices given or required to be
given and all papers served or required to be served in this case also be given to and served,
whether electronically or others on:
          D. Anthony Sottile
          Authorized Agent for Partners for Payment Relief DE IV, LLC
          394 Wards Corner Road, Suite 180
          Loveland, OH 45140
          Phone: 513.444.4100
          Email: bankruptcy@sottileandbarile.com


 Dated: November 15, 2019                        /s/ D. Anthony Sottile
                                                 D. Anthony Sottile
                                                 Authorized Agent for Creditor
                                                 Sottile & Barile, LLC
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
Case:19-41610-EJC Doc#:13 Filed:11/15/19 Entered:11/15/19 15:15:46                     Page:2 of 2


                                 CERTIFICATE OF SERVICE

I certify that on November 15, 2019, a copy of the foregoing Request for Service of Notices was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

       Barbara B. Braziel, Debtor’s Counsel
       bwbraziel@braziellaw.com

       O Byron Meredith, III, Chapter 13 Trustee
       ecfsav1@ch13sav.com

       Office of the United States Trustee
       ustpregion21.sv.ecf@usdoj.gov

I further certify that on November 15, 2019, a copy of the foregoing Request for Service of
Notices was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

       Amy Jo L. Kaska, Debtor
       206 Wood Duck Way
       Springfield, GA 31329

                                                   /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
